Citation Nr: 1631633	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than June 17, 2011, for the award of service connection for depressive disorder.  

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left shoulder disability.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from September 1988 to October 1993. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of April 2012 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2015, the Board denied higher initial ratings for service-connected depressive disorder and cervical spine disability.  The Board also reopened a previously denied claim of service connection for a low back disability.  At that time, the Board also remanded the reopened low back claim, the left shoulder claim, and the earlier effective date claim for additional development and consideration.

The Veteran was recently represented in this appeal by a private attorney; however, in December 2015, the Veteran's attorney filed a motion to withdraw his representation of the Veteran.  Such motion was granted in May 2016.  In June 2016, the Board sent the Veteran a letter advising him of his right to appoint a new representative.  He did not respond and is proceeding with his appeal as self represented.  

The decision below addresses the effective date claim.  The other two issues are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran filed a claim of service connection for depressive disorder that was received by VA on June 17, 2011.

2.  There is no evidence that the Veteran sought service connection for a psychiatric disability prior to his June 17, 2011 claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 17, 2011, for the award of service connection for depressive disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

As to the duty to assist, service treatment records and post-service VA and private treatment records have been obtained.  The Veteran has not been afforded a VA examination in connection with this claim; however, considering that the issue on appeal is unrelated to the sufficiency or adequacy of that examination, the Board shall not analyze it further.  Although the other issues are being remanded for additional development, the development does not have a bearing on the effective date claim, which turns on when a claim was filed.  All information and evidence necessary to decide the claim has been obtained and no additional assistance would reasonably provide a possibility of substantiating the claim.  See 38 C.F.R. § 3.159(d).  Thus, VA's duty to assist has been met for this claim.


II.  Analysis

The effective date of an award based on an original claim for compensation benefits is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a) (2015).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Although the laws and regulations pertaining to the filing of claims have been amended to provide for standardized VA forms, as the Veteran's claim was filed prior to the changes, the amended provisions are not for application.

According to a Report of General Information, on June 17, 2011, the Veteran contacted VA by telephone to file a claim of service connection for posttraumatic stress disorder (PTSD) as secondary to his service-connected cervical spine disability.  This contact can be reasonably construed as an informal claim for a psychiatric disability in general, which eventually was diagnosed as depressive disorder.  In April 2014, the RO granted service connection for a depressive disorder, assigning an effective date of June 17, 2011, the date his claim was received by VA.

The regulation regarding effective dates states that the effective date assigned is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (emphasis added).  As the Veteran did not file his claim until June 17, 2011, the Board concludes that an earlier effective date is not warranted by a preponderance of the evidence.

As to the possibility of earlier claims, the Veteran also contacted VA one day earlier to file informal claims.  However, in listing the claims on June 16, 2011, he did not reference a psychiatric disability.  Thus, that contact cannot be construed as an earlier claim.

Next, in September 2015, the Veteran's former representative stated that the Veteran was entitled to an effective date approximately three months earlier-March 11, 2011.  This was so based on a purported statement by the Veteran claiming a "condition to account for sleep problems."  The Veteran's representative argued that this statement should be reasonably construed as a claim of service connection for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). 

The Board has considered this contention, but notes that there is no document received on March 11, 2011, that indicates that the Veteran was seeking service connection for a sleep disorder.  Moreover, neither the Veteran nor the former representative provided a copy of such a statement indicating VA received it.  A Report of General Information is dated March 11, 2011.  However, it is clear that the Veteran was solely seeking an increased rating for his service-connected cervical spine disability.  Thus, an earlier effective date is not warranted on this basis.

Lastly, there are several more documents and correspondence in the claims file dating from shortly after the Veteran's service in December 1993 to October 2010.  Although there are claims included, none of them expressly claim service connection for a psychiatric disability, or reasonably raise the issue.  The document primarily reference neck and back claims.  Therefore, there is no claim of service connection for a psychiatric disability, including depressive disorder, earlier than June 17, 2011.

As the preponderance of the evidence is against the claim for an earlier effective date; there is no doubt to be resolved; and an earlier effective date for the award of service connection for depressive disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

An effective date earlier than June 17, 2011 for the award of service connection for depressive disorder is denied.


REMAND

The October 2015 remand directed that the Veteran undergo a VA examination of his low back, and that a clarifying opinion be sought from the examiner who provided an opinion on the etiology of the Veteran's left shoulder disability in February 2012.  It also directed that updated VA treatment records be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

None of the Board's remand directives have been carried out as of yet; remand is therefore required so that the requested development may take place.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2015, the Veteran filed a claim for VA vocational rehabilitation benefits.  Any vocational rehabilitation records that have since been generated should be associated with the record upon remand. 

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain all VA treatment records since June 2011, as well as any VA vocational rehabilitation records.

2.  Request a clarifying opinion from the examiner who evaluated the Veteran's left shoulder in February 2012.  If that examiner is not available, obtain a medical opinion from another qualified person.  An in-person medical examination is not required unless the examiner deems it medically necessary.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the Veteran's current left shoulder disability was aggravated by his service connected by his service-connected cervical spine disability.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to determine a baseline level of severity of the left shoulder disability prior to aggravation by the service-connected cervical spine disability.

The examination report must include a complete rationale for all opinions expressed.

3.  Schedule the Veteran for a VA examination of his low back by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

The examiner is to identify all current disabilities affecting the Veteran's low back area.  For each identified disability, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it is caused or aggravated by his cervical spine disability.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to determine a baseline level of severity of the left shoulder disability prior to aggravation by the service-connected cervical spine disability.

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


